UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6725


RUSSELL LEON DAVID, SR.,

                Plaintiff - Appellant,

          v.

JON E. OZMINT, Director, South Carolina Department of
Corrections; DONALD R. SAMPSON, Dr.; A. G. ALEWINE, Dr.; K.
MCCULLOUGH, Nurse; S. SHERMAN, Nurse,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. R. Bryan Harwell, District Judge.
(9:10-cv-01976-RBH)


Submitted:   September 11, 2012           Decided:   September 14,2012


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Russell Leon David, Sr., Appellant Pro Se. Mason Abram Summers,
RICHARDSON, PLOWDEN & ROBINSON, PA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Russell Leon David, Sr. seeks to appeal the district

court’s     order      adopting      the    magistrate         judge’s         report    and

recommendation, which advised summary judgment in favor of the

Defendants named in David’s 42 U.S.C. § 1983 (2006) action.                               We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

            In a civil case where the United States, a federal

agency, or a federal officer is not a party, the notice of

appeal must be filed no more than thirty days after the entry of

the district court’s final judgment or order, Fed. R. App. P.

4(a)(1)(A), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).              “[T]he timely filing of a notice

of   appeal          in     a     civil         case    is         a         jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

            Here, the district court’s order was entered on the

docket     on    April     12,      2011.        As    the     district         court    has

subsequently determined, David did not file a notice of appeal

as to that order until May 31, 2011.                    Because David failed to

file a timely notice of appeal or to obtain an extension or

reopening       of   the   appeal    period,      we   dismiss         the    appeal.     We

dispense    with       oral     argument    because          the   facts        and     legal



                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                           DISMISSED




                                3